PER CURIAM.
Appellant appeals a judgment and sentence entered by the trial judge sitting without a jury.
Appellant argues two points on his appeal, to-wit: (1) the evidence was insufficient; and (2) certain monies were improperly admitted into evidence.
As to the second point, the appellant did not assign as error the admission of the monies into evidence and, therefore, cannot rely upon this point for reversal.1
As to appellant’s fir^t point, we have carefully examined the record-on-appeal and conclude that there is ample evidence upon which to sustain the judgment and sentence appealed.
Affirmed.
HOBSON, C. J., and PIERCE and Mc-NULTY, JJ., concur.

. Allen v. State, 174 So.2d 538, 540 (Fla.1965); Belger v. State, 171 So.2d 574, 578-579 (Fla.App.1965).